Citation Nr: 1137249	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disorder, claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1990.  

In November 2010, the Board of Veterans' Appeals (Board) reopened a claim for service connection for a back disorder and remanded the reopened claim to the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois for a nexus opinion.  

As a VA examination and nexus opinion was obtained and added to the claims files in November 2010, there has been substantial compliance with the November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a back disorder; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has a back disorder due to service are not competent.

3.  The November 2002 and November 2010 conclusions by VA examiners, based on physical examination and a review of the claims files, that the Veteran's current low back disability is not causally related to service injury are competent, credible, and highly probative evidence. 

4.  The Veteran does not currently have a back disorder that is causally related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disorder are not met as the disorder was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in September 2002, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates if his service connection claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations with nexus opinions were obtained in November 2002 and November 2010.
All available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran contends that he has had back problems since service.  Because the Veteran's back was normal at service discharge and the VA opinions are against the claim, the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that his spine was normal on enlistment examination in December 1988.  He complained in February 1989 of a two week history of knee and back pain without trauma; the assessment was low back pain.  He complained of back pain in April 1989, and mechanical back strain was diagnosed.  He complained of knee and back pain again in September 1989.  The Veteran's spine was normal on examination in December 1989, shortly before he was separated from active military duty.

The Veteran's complaints on VA general evaluation in February 1990 included back disability.  He reported that he injured his back when he tripped and fell while jumping over a log when on an obstacle course in service.  On physical examination, the Veteran was unable to do a deep knee bend, run in place, or hop from one foot to the other.  Range of motion was limited by pain.  The diagnosis was history of traumatic injury to the lower back with limitation of motion and positive low back signs secondary to symptomatology.  X-rays were reported to show spina bifida of S1.

According to a January 2001 hospital Emergency Physician Record from Ingalls Memorial Hospital, the Veteran's back was normal to inspection, without tenderness or scoliosis.

June 2002 x-rays of the Veteran's lumbar spine from Trinity Hospital were normal.

The Veteran complained on joint examination in November 2002 of joint pain, including of the back.  On physical examination, it was reported that he walked with a cane although he had a normal gait.  Lumbar flexion was to 90 degrees, with pain beginning at 80 degrees.  He had positive straight leg raising with pain going down both lower extremities.  The diagnosis was mild lumbar spine strain without radiculopathy.  Lumbar x-rays were normal.  The examiner concluded that, given the Veteran's medical history and the absence of trauma documented in his chart, it was less likely than not that the current back findings were related to service.

The Veteran was evaluated by Midwest Medical Providers in October 2003 for back pain.  The impression was history of chronic lumbothoracic pain syndrome, probably secondary to degenerative joint disease and/or degenerative disc disease.

According to VA treatment reports for July 2004, x-rays of the lumbosacral spine were essentially normal.  Treatment records for October 2004 reveal complaints of chronic low back pain.

The Veteran was awarded Social Security Administration disability benefits in February 2005, effective January 1, 2002, with the primary diagnosis of disorders of the back.

The Veteran complained on private MRI testing of pain radiating down both legs; he reported that he felt a popping sensation three months earlier.  The impressions included bone marrow abnormality, mild degenerative disc disease and facet arthropathy of L4-S1, disc protrusion of L4-L5 with moderate right neural foraminal stenosis, and minimal narrowing of the left L4-L5 and bilateral L5-S1 neural foramina.

It was noted on VA treatment reports in June 2010 that the Veteran had been followed since July 1979 for chronic back pain with degenerative disease/compression fracture.

A VA joint evaluation, which included review of the claims files and physical examination of the Veteran, was conducted in November 2010 in response to the Board remand.  The Veteran complained of joint pain, including of the back.  The impression was degenerative disk disease of L4-L5.  The examiner concluded that the Veteran's low back disability most likely represented a developmental rather than congenital problem since the Veteran did not have any back problems while playing football in high school.  It was less likely than not that the degenerative disk disease was permanently aggravated beyond its natural progression by service since he was only in service for a year, was on sick call three times, and the treatment was minimal.  The examiner noted that the Veteran's complaints were not consistent with the traditional symptoms of spina bifida, which are often minimal or nonexistent and that the January 2009 MRI report of degenerative disc disease at L4-L5 was consistent with the Veteran's complaints.

While the Veteran is competent to report his he had back pain since service, he is not competent to opine that his current back disorder is causally related to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While a veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that has "unique and readily identifiable features" that are "capable of lay observation," degenerative disk disease is not considered as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  

The competent medical evidence in this case does not link the Veteran's current back disorder to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Despite back complaints in service, the Veteran's spine was normal on discharge physical evaluation in December 1989, and the medical opinions on file in November 2002 and November 2010, which are based on a review of the claims files and a physical examination of the Veteran, are against the claim.  

Consequently, service connection for a back disorder is denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




      CONTINUED ON NEXT PAGE




ORDER

Service connection for a back disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


